DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Lytle on 1/13/2022.

The application has been amended as follows: 

1.  (Currently Amended) An engine intake system for a vehicle having an engine accommodated in an engine compartment, a front side of the engine compartment is opened to introduce travel wind, the engine intake system comprising: an intake pipe that introduces air into the engine, the air intake pipe extends rearward along a lateral side of the engine and around a rear side of the engine; a separation wall disposed between the engine and the intake pipe; and a travel wind guide that includes a vertical wall portion that opposes the separation wall with the intake pipe being interposed therebetween and guides the travel wind to flow along the intake pipe on an outer side of the separation wall and to the rear side of the engine so as to suppress a , wherein the vertical wall portion of the travel wind guide also extends around to the rear side of the engine such that the travel wind also flows along the intake pipe on the rear side of the engine, and the travel wind guide includes an inclined portion in a front end of the vertical wall portion, the inclined portion extending obliquely outward to be separated from the intake pipe toward the front side of the engine compartment.
Claims 2 and 3 are now cancelled. 
4.  (Currently Amended) The engine intake system according to claim [[2]] 1, wherein the travel wind guide includes an inclined portion in a front end of the vertical wall portion, the inclined portion extending obliquely outward so as to be separated from the intake pipe toward the front side of the engine compartment.
5.  (Currently Amended) The engine intake system according to claim [[3]] 1, wherein a front end of the inclined portion extends to a lateral wall of the engine compartment.
8.  (Currently Amended) The engine intake system according to claim [[2]] 1, wherein the travel wind guide includes an eaves portion at an upper end of the vertical wall portion, the eaves portion having a shape that is bulged toward an upper side of the intake pipe, and a lower portion of the vertical wall portion is fixed to the separation wall.
9.  (Currently Amended) The engine intake system according to claim [[3]] 1, wherein the travel wind guide includes an eaves portion at an upper end of the vertical 
11.  (Currently Amended)  An engine intake system for a vehicle having an engine accommodated in an engine compartment, a front side of the engine compartment is opened to introduce travel wind, the engine intake system comprising: an intake pipe that introduces air into the engine, the air intake pipe extends rearward along a lateral side of the engine and around a rear side of the engine; a separation wall disposed between the engine and the intake pipe; and a travel wind guide that includes a vertical wall portion that opposes the separation wall with the intake pipe being interposed therebetween and guides the travel wind to flow along the intake pipe on an outer side of the separation wall and to the rear side of the engine so as to suppress a temperature rise of the intake air in the intake pipe due to engine heat prior to the air being introduced to the engine, wherein the vertical wall portion of the travel wind guide also extends around to the rear side of the engine such that the travel wind also flows along the intake pipe on the rear side of the engine, and the engine intake system further comprising an intake silencer provided in a portion of the intake pipe that suppresses air pressure fluctuations in the intake pipe and suppresses corresponding sounds associated with the air pressure fluctuations, the intake silencer is disposed at the rear side of the engine.
Claim 14 is now cancelled. 
Allowable Subject Matter
Claims 1, 4-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 11, but more specifically, an intake air pipe for an engine that extends from a front of the vehicle to the rear side of the engine, a travel wind guide that also extends all the way to the rear side of the engine, in which the travel wind guide vertical wall portion and an inclined portion in the front end. All depending claims are allowable. 
The closest piece of prior art is Awata (U.S. Publication 2007/0113817), which teaches a travel wind guide that extends towards a rear part of the engine, however, does not teach a vertical wall portion nor an inclined wall portion at the front end of the travel wind guide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	1/13/2022